Citation Nr: 0926011	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-27 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for degenerative joint/disc 
disease of the cervical spine, claimed as chronic neck pain 
to include nerve damage and arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1991 to March 
1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The rating decision mailed October 2005 denied service 
connection to both of the Veteran's claims: degenerative 
joint disease, lumbar spine, claimed as chronic back pain to 
include nerve damage and arthritis, and degenerative 
joint/disc disease, cervical spine, claimed as chronic neck 
pain to include nerve damage and arthritis.  The Veteran 
appealed both issues and perfected that appeal in August 
2007.  By a March 2008 rating decision, RO granted service 
connection for degenerative joint disease, lumbar spine, 
thereby granting full benefits for that issue.  The Veteran 
indicated in writing that he was satisfied with that 
decision; therefore the lumbar spine issue is not before the 
Board.

The Veteran testified before the undersigned at the RO in 
April 2009 and the transcript has been incorporated into the 
record.  At the Veteran's request, the record was held open 
for 30 days so that he may submit additional evidence.  The 
Veteran signed an April 2009 waiver of RO consideration for 
any additional evidence.  In May 2009 the Veteran submitted a 
treating physician's statement and that has also been 
incorporated into the record.   


FINDING OF FACT

Resolving doubt in favor of the Veteran, the evidence 
establishes that degenerative joint/disc disease of the 
cervical spine, claimed as chronic neck pain to include nerve 
damage and arthritis, is related to service.



CONCLUSION OF LAW

Degenerative joint/disc disease of the cervical spine, 
claimed as chronic neck pain to include nerve damage and 
arthritis, was incurred in active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

After a careful review of the positive and negative evidence 
of record, the Board finds that when resolving all doubt in 
the Veteran's favor, the requirements of entitlement to 
service connection are met.

At the outset, the Board notes that there is competent 
evidence that the Veteran currently has cervical spine 
degenerative disc disease.  See January 2008 VA examination.   

The Veteran has also provided competent lay evidence that he 
has had pain and discomfort in his cervical spine.  Veteran 
is competent to testify as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Furthermore, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The Board finds the Veteran 
to have been a very credible witness and the Board notes that 
the Veteran's explanation of events has remained consistent 
and credible throughout the processing of this claim. 

Thus, the crux of this case rests upon the question of 
whether there is competent and credible evidence of a causal 
relationship between the Veteran's cervical spine 
degenerative joint/disc disease, claimed as chronic neck 
pain, and his service.  In this regard, the Board finds that 
the evidence is in equipoise.   

A review of the service treatment records finds the December 
1994 emergency room visit by the Veteran, following a fall 
from a pull-up bar.  The Veteran complained of neck, 
shoulder, and low back pain after landing on his neck and 
shoulders.  The Veteran also complained of pain at the base 
of his neck and tingling in all fingers and toes.  No x-ray 
study was taken, as the notation indicated the x-ray machine 
was not working.  The examiner noted senses were grossly 
intact and the Veteran was released.  The assessment was 
"neck injury - r/o (rule out) c spine injury."  No x-ray 
studies of the cervical spine were ever taken in service.  
There are no records of any follow-up cervical spine 
treatment or complaints by the Veteran in service.  A 
February 1997 Report of Medical History, prepared for the 
purpose of separation, bears the question "have you ever had 
or have you now recurrent back pain"; however there is no 
response checked at all.  On the reverse, the Veteran 
reported that he suffered a "bruised spine" and was 
released that day with medications.  The Veteran was 
discharged in March 1997.

In June 1998, roughly 15 months following his discharge from 
service, the Veteran sought treatment at a VA medical 
facility.  Though there is no record of a consultation with 
an examiner regarding his spine, x-ray studies were ordered 
of his cervical and lumbar spine.  Those x-ray studies are in 
the record.  The clinical history notation for the lumbar 
spine series notes: "pt with low back pain states he was 
told that it was a problem with his neck."  For the cervical 
spine x-ray study, the clinical history note records: "pt 
with low back pain and neck problems."  However the 
impression from the cervical spine study was negative, with 
the study finding the alignment was intact and no 
abnormalities were evident.  The Veteran did not seek further 
VA treatment at that time.

The Veteran began private chiropractic care with Dr. "Sch" 
in December 1998.  The private chiropractor's handwritten 
notes are of record and a December 1998 consultation records 
the Veteran's "neck shoulder" injury in service.  Regular 
treatment continued over several years, though more for the 
lumbar spine.  In January 2000, the chiropractor recorded the 
Veteran's complaint that his mailbag was so heavy, because at 
the time the Veteran' employment was as a letter carrier.  In 
July 2000 the chiropractor appears to note C-7, C-8 and T-1, 
though his comments for that entry are difficult to read.  In 
November 2000, the chiropractor sketched a diagram of where 
the Veteran experienced pain.  That sketch plainly showed an 
area of upper shoulders and lower neck, with the spine marked 
and pain radiating from the spine and another handwritten 
note recorded "chronic but stable shoulder." 

The Veteran submitted his claim, for lumbar and cervical 
spine pain, in December 2004 following a private MRI that 
focused entirely on the lumbar and thoracic spine.  

In August 2005 the Veteran was afforded a VA spine 
examination.  The examiner reviewed the claims file; however 
among other comments, the examiner noted the handwritten 
chiropractor notes and commented they were difficult to read.  
The VA examiner noted the Veteran's recently ended employment 
with the Post Office as a mail carrier.  The Veteran 
described the cervical spine pain as a dull, toothache type 
pain, though he was occasionally pain free.  A cervical spine 
x-ray study found degenerative disc disease at C5-6 and C 6-
7.  The diagnosis was degenerative joint disease (DJD) of the 
cervical spine.  The examiner gave the opinion that the 
Veteran's DJD was less likely than not due to the minor 
injury in 1994 because that was considered a strain.  The 
examiner noted the Veteran was seen on the one occasion and 
the Veteran's "health questionnaire" had the answer "no" 
for back pain.   

The Veteran submitted several private medical practitioners' 
statements bearing the opinion that his cervical spine pain 
was causally linked to the 1994 in-service fall. 
A private medical doctor, Dr. "M" submitted a September 
2007 statement.  He noted the Veteran had been a patient of 
his since 1999 and starting then the Veteran relayed the fall 
incident and that the Veteran sought treatment for back 
problems ever since then.  Another private chiropractor, Dr. 
"Sav" submitted an October 2007 statement.  While he 
repeated the Veteran's version of events, this chiropractor 
noted the original fall of approximately 7 feet onto the head 
would involve the entire spine, all of the regions.  He noted 
the June 1998 VA x-ray study that found degenerative disc 
disease in the Veteran's lumbar region.  He concluded that 
the original 1994 encompassed the cervical regions and left 
no doubt to him of extensive soft tissue compromise of the 
cervical region. 

The private chiropractor, Dr. Sch, whose handwritten notes 
were already of record, provided an October 2007 statement.  
He noted that he began treating the Veteran for neck pain in 
December 1998.  Though the Veteran's complaints had primarily 
been for mid-line mechanical back pain, Dr. Sch had treated 
the Veteran for neck and shoulder pain as well.  Dr. Sch had 
the opportunity to review the Veteran's more recent medical 
records and x-ray studies.  He observed the Veteran's 
multiple level disc desiccation and spinal changes were 
indicative of a chronic process, beyond what would be 
expected for some one the Veteran's age.  He pointed out that 
a previous imaging study found an abnormality at T-3 and that 
examiner concluded it was either congenital or post-
traumatic.  Dr. Sch concluded that a contributing factor to 
the Veteran's chronic condition was the 1994 injury.

In January 2008 the Veteran was afforded another VA spine 
examination.  Again the claims file and medical records were 
reviewed.  A January 2008 imaging study of the cervical spine 
found straightening of the spine and degenerative disc 
disease (DDD) with narrowed C5-C6 and C6-C7.  Mild bilateral 
foraminal narrowing was found.  That examiner made the 
diagnosis of cervical spine sprain or strain.  The examiner 
found it was less likely than not that the DDD of the 
cervical spine was caused by or a result of the 1994 because 
the examiner had found the Veteran did not complain of neck 
pain prior to 2004 and the 1998 x-ray was normal.  The 
examiner considered the DDD more like related to family 
history or the Veteran's work for the Post Office.   

Following his April 2009 hearing, the Veteran submitted a May 
2009 statement by Dr. P, a VA physician with whom the Veteran 
consulted years earlier in his private practice for lumbar 
spine pain.  Dr. P observed the Veteran's current neck pain 
was directly related to the in-service injury, noting imaging 
studies reveal persistent disc pathology.  The Veteran's 
service treatment record was consistent with the current 
diagnosis and the site of the injury made causality more 
likely than not. 

The above-noted positive and negative evidence of record is 
acknowledged; nonetheless, the Board finds that a causal 
nexus to service has been demonstrated.  

The record shows that the Veteran suffered from a fall in 
1994 in service.  His February 1997 separation Report of 
Medical History did not state he did not experience back 
pain, despite several characterizations in the record that it 
did.  The Board notes a 1996 Report was checked in the 
negative for back pain; however his 1997 separation Report 
made no such statement.  Further, the Veteran did seek VA 
treatment for "neck pain" or "neck problems" in June 1998, 
about 15 months after service.  After the June 1998 VA x-ray 
study found a normal cervical spine, he began private 
treatment for neck pain within months, in December 1998.  
Treatment continued, albeit sporadically, until he submitted 
his claim in 2004.  The Veteran stated he continued to 
experience neck pain since his separation from service and 
the Board has already found his statements, and testimony, 
credible.  Further the statements by his wife and a fellow 
service member state he visibly suffered from pain and made 
comments about his back while in service and following 
discharge.

While the Veteran was afforded two VA examinations and the 
Board finds both adequate, the probative value of these two 
examinations is far outweighed by the statements from the 
private practitioners.  Both VA examiners placed considerable 
weight on the Veteran's failure to seek further in-service 
treatment and the mischaracterization of his 1997 separation 
Report of Medical History "back pain" answer.  The Board 
does not find the Veteran's reluctance to seek in-service 
treatment prior to separation to weigh against his claim, 
considering the nature of the original injury and the finding 
of degenerative disc disease in the Veteran's lumbar spine in 
June 1998, some 15 months following discharge.  Further, 
neither examiner found any treatment prior to 2004, while the 
Board did find evidence in the record, beginning in 1998, 
albeit handwritten.  The statements from the private 
practitioners considered the entirety of the Veteran's 
original injury, continuous treatment, complaints, and how 
the fall and description of injury related to his current 
symptoms and diagnoses.  The Board finds the private 
practitioners reasoned statements outweigh the factually 
limited VA examination reports and conclusions.  

The Board notes that the Veteran is competent to describe his 
actions on the day he was injured, and he is competent to 
report symptoms of the neck pain and discomfort.  A lay 
person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Although the Veteran is not competent to etiologically relate 
his cervical spine degenerative joint/disc disease to 
service, the Board concludes that he is competent to testify 
to observable symptoms such as neck pain or discomfort since 
service.  As discussed above, the Board also finds that his 
statements are credible.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witnesses personal knowledge).

When, after careful consideration of all evidence, the Board 
finds that there is an approximate balance of positive and 
negative evidence, such doubt will be resolved in favor of 
the claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Thus, the Board finds that the Veteran's degenerative 
joint/disc disease of the cervical spine is related to the 
Veteran's service.  Accordingly, service connection is 
warranted for degenerative joint/disc disease of the cervical 
spine, claimed as chronic neck pain to included nerve damage 
and arthritis.  The appeal is granted.

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Entitlement to service connection for degenerative joint/disc 
disease of the cervical spine, claimed as chronic neck pain, 
is granted. 




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


